Case 1:19-cr-00173-RC Document 7 Filed 05/22/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 7, 2019

CRIMINAL NO. 1:19-mj-132

UNITED STATES OF AMERICA

v. : VIOLATION:
KEVIN JOSEPH FOTI, : 18 U.S.C. § 115(a)(1)(B) (Influencing
: Impeding, or Retaliating Against a
Defendant. : Federal Official by Threat)

22 D.C. Code § 1810 (Threatening to
Injure a Person or Damage his Property)

INDICTMENT

The Grand Jury charges that:

COUNT ONE
On or about May 17, 2019, in the District of Columbia, the defendant, KEVIN JOSEPH
FOTI, did threaten to assault and murder United States Senator John Thune and employees of
his office, with intent to impede, intimidate, and interfere with, and to retaliate against, Senator
John Thune and employees of his office while he was engaged in and on account of the
performance of his official duties.

(Influencing, Impeding, or Retaliating Against a Federal Official by Threat, in violation of Title
18, United States Code, Section 115)
Case 1:19-cr-00173-RC Document 7 Filed 05/22/19 Page 2 of 2

COUNT TWO
On or about May 17, 2019, in the District of Columbia, the defendant, KEVIN JOSEPH
FOTI, did threaten to injure the person of another, namely United States Senator John Thune
and employees of his office.

(Threatening to Injure a Person or Damage his Property, in violation of Title 22, D.C. Code,
Section 1810)

A TRUE BILL

FOREPERSON

Var & Ge le

Attorney of the United States in
and for the District of Columbia
